      Case 2:18-cv-00184-KS-MTP Document 10 Filed 12/10/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


HUMAN RIGHTS DEFENSE CENTER,                                              PLAINTIFF

v.                                      CIVIL ACTION NO. 2:18-CV-184-KS-MTP

FORREST COUNTY, MISSISSIPPI, et al.,                                  DEFENDANTS



                                        ORDER

      On November 6, 2018, Plaintiff filed a Motion for Preliminary Injunction [7]. At

the time, the record did not reflect that any Defendant had been served, and no

Defendant had appeared. On December 3, 2018, Defendants filed an Answer [9].

Defendants shall file a response to the Motion for Preliminary Injunction [7] on or

before December 24, 2018. Plaintiff may reply on or before December 31, 2018.

      If any party wants an extension of time, they must file a motion prior to the

deadline’s expiration. L.U.Civ.R. 7(b)(4). Any party seeking an extension must advise

the Court whether it is opposed. L.U.Civ.R. 7(b)(10).

      The original and reply memoranda shall not exceed a combined total of thirty-

five (35) pages, and the response shall not exceed thirty-five (35) pages. L.U.Civ.R.

7(b)(5). If any party wants to file extra pages, they must seek leave to do so.

      SO ORDERED AND ADJUDGED this 10th day of December, 2018.


                                          /s/ Keith Starrett
                                            KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE
